NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0254n.06

                                          No. 14-5691
                                                                                     FILED
                          UNITED STATES COURT OF APPEALS                        Apr 08, 2015
                               FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )   ON APPEAL FROM THE UNITED
                                                      )   STATES DISTRICT COURT FOR
v.                                                    )   THE EASTERN DISTRICT OF
                                                      )   TENNESSEE
ANTHONY BERNARD BROOME,                               )
                                                      )
       Defendant-Appellant.                           )


       BEFORE: MERRITT, BOGGS, and ROGERS, Circuit Judges.


       PER CURIAM.           Anthony Bernard Broome appeals the sentence imposed upon the

revocation of his supervised release.

       Broome was convicted in 1997 of possession of cocaine with intent to distribute,

possession of a firearm in connection with drug trafficking, and possession of a firearm by a

felon. He was sentenced to 130 months of imprisonment and six years of supervised release.

While on supervised release, Broome was convicted in state court of possession with intent to

distribute cocaine and was sentenced to twelve years of imprisonment. He admitted that his state

conviction was a violation of the terms of his supervised release. The guidelines range for the

revocation was thirty to thirty-six months of imprisonment. At the sentencing hearing, Broome

argued for a sentence below the guidelines range, emphasizing that he had complied with the

terms of supervised release for approximately four years before his violation. The district court

discussed the seriousness of the new offense and the need for deterrence, and imposed a sentence
No. 14-5691
United States v. Broome

of thirty months, at the bottom of the guidelines range, with no further supervised release to

follow.

          On appeal, Broome argues that his sentence is unreasonable. He contends that his

original sentence from 1997 was longer than it would be if he committed the same offense today,

and that the district court failed to consider his argument that he complied with the terms of his

supervised release for four years.

          A sentence imposed on the revocation of supervised release is reviewed for

reasonableness under an abuse-of-discretion standard. United States v. Bolds, 511 F.3d 568, 575

(6th Cir. 2007). A sentence within the guidelines range may be presumed to be substantively

reasonable. United States v. Vonner, 516 F.3d 382, 389-90 (6th Cir. 2008) (en banc). Nothing

presented by Broome overcomes the presumption that his bottom-of-the-range sentence is

reasonable, or demonstrates any abuse of discretion by the district court. He claims without

support that his original sentence for his 1997 conviction was longer than what he would receive

today. The government refuted this claim, noting that Broome was not sentenced for crack

cocaine but powder cocaine, for which the penalties have not changed. Broome also argues that

the district court failed to consider his compliance with the supervised release conditions for four

years. The court was not required to address this argument explicitly. See United States v. Gale,

468 F.3d 929, 940 (6th Cir. 2006). The transcript shows that the district court was troubled by

Broome’s commission of the same offense for which he was originally sentenced and concluded

that at least a bottom-of-the-range sentence was necessary for purposes of deterrence. Finding

no abuse of discretion by the district court, we AFFIRM Broome’s sentence.




                                               -2-